                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DENISE PICKFORD and JOHN                          Case No. 19‐CV‐997 (NEB/ECW)
 TURNAGE,

                      Plaintiffs,
                                                 ORDER ON MOTION TO DISMISS
 v.

 KEMP & ASSOCIATES, INC.,

                      Defendant.

       After the death of the Plaintiffs’ father, the Plaintiffs Denise Pickford and John

Turnage executed a contract with Defendant Kemp & Associates, Inc. (“Kemp”), under

which Kemp agreed to identify and acquire unclaimed probate assets for the Plaintiffs in

exchange for 25 percent of the recovery. The Plaintiffs now argue that the agreement

violates Minnesota law under the doctrines of champerty and maintenance. The

Plaintiffs’ Amended Complaint alleges several common‐law claims and a claim under

the Minnesota Prevention of Consumer Fraud Act (“MCFA”). The case rests in this Court

on removal diversity jurisdiction. If the Plaintiffs cannot state a claim under the MCFA,

they cannot meet the amount‐in‐controversy requirement, and jurisdiction falls. The

Court finds that the Plaintiffs have failed to state a claim under the MCFA. As a result,

the Court lacks subject‐matter jurisdiction over the remaining claims, declines to exercise

supplemental jurisdiction over these claims, and remands the case to state court.
                                     BACKGROUND

       Plaintiffs Denise Pickford and John Turnage are siblings residing in Minnesota.

[ECF No. 9 (“Am. Compl.” ¶¶ 1–3.)] Kemp is a Utah corporation that notifies and helps

beneficiaries acquire unclaimed probate assets for a contingency fee. (Id. ¶¶ 4, 10.) In

April 2016, Kemp informed the Plaintiffs that they may be beneficiaries of their late

father’s estate. (Id. ¶¶ 11, 15.) The parties then executed an agreement, which they call

“the Assignments,” under which Kemp agreed to pay all expenses to prove the Plaintiffs’

claim, in exchange for 25 percent of the amount acquired from the estate. (Id. ¶¶ 24–25.)

The estate was probated in Lake County, Illinois. (Id. ¶ 32.) Kemp retained a law firm to

represent the Plaintiffs. (Id. ¶ 31.) The law firm obtained a distribution of $249,606.61 for

the Plaintiffs and automatically distributed $62,401.65 (25 percent) of that sum to Kemp.

(Id. ¶¶ 36–37.)

       The Plaintiffs, residents of Minnesota, filed this suit in state court, alleging that

their agreement with Kemp violates Minnesota’s laws against champerty and

maintenance. The Amended Complaint alleges claims against Kemp for negligent

misrepresentation, unjust enrichment, and violations of the MCFA. Kemp removed the

case to federal court [ECF No. 1] and moved to dismiss [ECF No. 4].




                                             2
                                         ANALYSIS

   I.      Subject‐Matter Jurisdiction

        This Court must make certain it has subject‐matter jurisdiction to review this case.

See 28 U.S.C. § 1447(c). While the parties do not question subject‐matter jurisdiction in

their briefing, the Court may—and here will—address the issue sua sponte. Bueford v.

Resolution Tr. Corp., 991 F.2d 481, 485 (8th Cir. 1993). Kemp asserts diversity jurisdiction,

present where there is complete diversity between the parties and the amount‐in‐

controversy exceeds $75,000. 28 U.S.C. §§ 1332. The removing party must prove the

amount‐in‐controversy by a “preponderance of the evidence.” James Neff Kramper Family

Farm Pʹship v. IBP, Inc., 393 F.3d 828, 833 (8th Cir. 2005).

        The parties here are appropriately diverse, but it is not immediately clear to the

Court that the Plaintiffs have alleged an amount‐in‐controversy exceeding $75,000. The

Amended Complaint merely asks for “damages in excess of $50,000” and the Plaintiffs

provide no reason why they would be entitled to damages beyond the $62,401.65 already

transferred to Kemp. Any interest accrued is not included in the amount‐in‐controversy

calculation. 28 U.S.C. § 1332(a). To get them through the $75,000 doorway, the Plaintiffs

point out that they have asked for attorneys’ fees. (Am. Compl. at 15.) While courts

generally do not count attorneys’ fees toward the amount‐in‐controversy, “statutory

attorneys’ fees can be counted towards the jurisdictional amount.” Hartis v. Chicago Title

Ins. Co., 656 F.3d 778, 781 (8th Cir. 2009). The Plaintiffs bring a claim under the MCFA



                                               3
which allows a plaintiff to request “reasonable attorney’s fees.” Minn. Stat. § 8.31, Subd.

3a. As a result, the Plaintiffs have sufficiently requested statutorily allowed attorneys’

fees, which are included in the calculation towards $75,000. While there is nothing in the

Complaint alleging any calculation of attorneys’ fees, it is likely the amount‐in‐

controversy will exceed $75,000 with the addition of reasonable attorneys’ fees. The Court

can therefore conclude that the amount‐in‐controversy likely exceeds $75,000, and that

Kemp has established diversity jurisdiction for the MCFA claim.

   II.      The MCFA Claim.

         Because the MCFA claim is the sole claim conferring jurisdiction on the Court, the

operative question becomes whether the Plaintiffs have sufficiently alleged a violation of

the statute. Kemp argues they have not. At this stage in the litigation, the Court accepts

all factual allegations in the complaint as true and draws all reasonable inferences in the

plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). The complaint

must allege facts sufficient to “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         The MCFA prohibits the “act, use, or employment by any person of any fraud,

false pretense, false promise, misrepresentation, misleading statement or deceptive

practice, with the intent that others rely thereon in connection with the sale of any




                                                4
merchandise . . . .” Minn. Stat. § 325F.69, Subd. 1.1 As with other fraud claims, the

Plaintiffs must allege fraudulent activity under the MCFA with particularity. Baker v. Best

Buy Stores, LP, 812 N.W.2d 177, 183 (Minn. Ct. App. 2012). To satisfy the particularity

requirement, the Plaintiffs must identify the “who, what, when, where, and how” of the

alleged fraud. Id. at 184 (quoting Parnes v. Gateway 2000, Inc., 122 F.3d 539, 549–50 (8th

Cir. 1997)).

       The Plaintiffs contend that Kemp violated the MCFA by inducing them to enter

into the Assignments when “[o]n information and belief, at all times relevant herein,

[Kemp] knew that champerty and maintenance were prohibited in Minnesota.” (Am.

Compl. ¶ 105.) At no point in the Amended Complaint do the Plaintiffs describe any

affirmative misrepresentations made by Kemp, instead stating that Kemp “did not

disclose and/or misrepresented the legality of the Assignments for the purpose of

inducing Plaintiffs into executing the Assignments.” (Id. ¶ 107.) By merely alleging that

Kemp “misrepresented the legality of the Assignments,” the Plaintiffs fail to put forth the

“who, what, when, where, and how” necessary in a case for fraud. This statement

therefore fails to plead any affirmative misrepresentation with particularity.

       This conclusion does not immediately destroy the Plaintiffs’ case. They may also

bring a claim under the MCFA for fraudulent omission. Graphic Commc’ns Local 1B Health




1“Merchandise” includes “any objects, wares, goods, commodities, intangibles, real
estate, loans, or services.” Minn. Stat. § 325F.68, Subd. 2.


                                            5
& Welfare Fund A v. CVS Caremark Corp., 850 N.W.2d 682, 696 (Minn. 2014). To do so, they

“must plead and prove not only an omission of material fact, but also special

circumstances that trigger a duty to disclose.” Id. Under Minnesota law, these

circumstances have been recognized as meeting this standard:

              (a) One who speaks must say enough to prevent his words
              from misleading the other party.
              (b) One who has special knowledge of material facts to which
              the other party does not have access may have a duty to
              disclose these facts to the other party.
              (c) One who stands in a confidential or fiduciary relation to
              the other party to a transaction must disclose material facts.



Carufel v. Minnesota Dep’t of Public Safety, No. A18‐0486, 2018 WL 6596287, at *10 (citing

Klein v. First Edina Natʹl Bank, 196 N.W.2d 619, 622 (Minn. 1972)).

       Plaintiffs have not pled one of these special circumstances; but even if they had,

they would still have to plead with particularity that Kemp intended to defraud them. See

Ly v. Nystrom, 615 N.W.2d 302, 310 (Minn. 2000) (holding that the MCFA requires that

the conduct at issue “must have been intended to deceive someone”). The Amended

Complaint does not make such an assertion. It does not allege that Kemp intended to

deceive them to induce them to enter into the Assignments; it merely states “[o]n

information and belief, at all times relevant herein, [Kemp] knew that champerty and

maintenance were prohibited in Minnesota.” (Am. Compl. ¶ 105.) Even assuming this

allegation is true, the Plaintiffs do not allege (1) that Kemp knew the Assignments would




                                             6
be void for champerty and maintenance, or (2) that Kemp intentionally omitted this

knowledge to get the Plaintiffs to agree to the Assignments. Without specific allegations

of intentional fraud, the Plaintiffs’ MCFA claim cannot survive the motion to dismiss.

       Nor do the Plaintiffs put forth—and the Court is unaware of—any applicable law

explicitly finding that Minnesota’s laws against champerty and maintenance apply to

Kemp’s business model. Instead, the Plaintiffs ask this Court to find as a matter of law

that Kemp’s business is illegally champertous. Minnesota law is unclear on this issue,

though Minnesota courts have voided litigation‐funding agreements as champertous. See

Maslowski v. Prospect Funding Partners LLC, No. A18‐1906, 2019 WL 3000747 (Minn. Ct.

App. July 8, 2019). Courts outside Minnesota have taken conflicting approaches on

probate research firms. See, e.g., Finders Diversified, Inc. v. Baugh, No. 83‐424, 1984 WL

7841, at *3 (Ohio Ct. App. Apr. 20, 1984) (“Contracts between probate research

organizations and possible heirs to an estate by which the heirs agree to pay the research

organization a percentage of any amount recovered, and the research organization agrees

to pay any and all expenses incidental to claiming and recovering the estate, are

champertous and, therefore, unenforceable.”); but see Matter of Estate of Katze‐Miller, 463

N.W.2d 853, 860 (Wis. Ct. App. 1990) (finding a similar arrangement not champertous

because at the time of the contract, “[t]here was nothing in dispute or litigation” but there

was only “a non‐adversarial probate proceeding pending” (citation omitted)). Without

clear law voiding this agreement and under the language of this Amended Complaint, it



                                             7
is difficult to see how Kemp could execute an agreement with the requisite knowledge

that the agreement was void. Thus, it is hard to understand (and prove) an intent to

defraud. The Plaintiffs have failed to meet their burden of pleading intent to defraud with

particularity, and the Court dismisses the MCFA claim.2

    III.      Supplemental Jurisdiction

           With the dismissal of the MCFA claim, all that remains are the Plaintiffs common‐

law tort claims, which do not include statutorily allowed attorneys’ fees. As a result, the

Court can only consider the alleged damages —the $62,401.65 paid to Kemp—to calculate

the amount‐in‐controversy. This amount falls below the $75,000 threshold required for

this Court to retain subject‐matter‐jurisdiction.

           When all claims are part of the same “case or controversy,” federal courts may

retain subject‐matter jurisdiction over claims alleging damages below $75,000 after

dismissing the claim that originally met the amount‐in‐controversy requirement. Arnold

Crossroads, L.L.C. v. Gander Mountain Co., 751 F.3d 935, 946 (8th Cir. 2014) (“[W]here at

least one plaintiff satisfies the amount‐in‐controversy requirement, 28 U.S.C. § 1367

authorizes courts to exercise supplemental jurisdiction over claims that other plaintiffs




2 The Minnesota Supreme Court has held that “the Private AG Statute applies only to
those claimants who demonstrate that their cause of action benefits the public.” Ly v.
Nystrom, 615 N.W.2d 302, 314 (Minn. 2000). Because the Plaintiffs fail to adequately
plead Kemp intended to mislead them, this Court need not reach the public benefit
issue .



                                               8
assert in the same case that do not meet the amount‐in‐controversy requirement,

provided that the additional claims are part of the same case or controversy.”) (citing

Exxon Mobil Corp. v. Allapattah Serv. Inc., 545 U.S. 546, 549 (2005)). Yet courts need not do

so. Under 28 U.S.C. § 1367(c), courts may decline to exercise supplemental jurisdiction if:

              (1) the claim raises a novel or complex issue of State law,
              (2) the claim substantially predominates over the claim or
              claims over which the district court has original jurisdiction,
              (3) the district court has dismissed all claims over which it has
              original jurisdiction, or
              (4) in exceptional circumstances, there are other compelling
              reasons for declining jurisdiction.

When, as here, all claims over which the Court has subject‐matter jurisdiction have been

dismissed before trial, courts should consider “economy, convenience, fairness, and

comity” when deciding whether to exercise jurisdiction over remaining claims. Grain

Land Coop v. Kar Kim Farms, Inc., 199 F.3d 983, 993 (8th Cir. 1999) (quoting Carnegie‐Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

       The claims in the Amended Complaint encompass the same case or controversy,

as they all involve Kemp inducing the Plaintiffs to enter into the Assignments. But all

other factors weigh in favor of remand. Only state‐law tort claims that fall below the

amount‐in‐controversy remain. And, as the Court has noted, this case presents the novel

issue of whether agreements to search for and fund acquisition of probate assets are void

as champertous under Minnesota law. Plus, it is early in the litigation and remand would

not be unduly unfair or inconvenient for the parties. The Court therefore declines to



                                                  9
exercise supplemental jurisdiction over the remaining claims and this case is remanded

to state court.

                                     CONCLUSION

        Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

   1.      Plaintiffs’ Motion to Dismiss [ECF No. 4] is GRANTED IN PART, as outlined

           herein; and

   2.      The case is REMANDED to state court.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 2, 2019                            BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            10
